DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2020.
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 10/29/2020 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the instrument package enclosed in the shell or container, as required in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, “a transducer cover, a drape, and an instrument package enclosed in a shell or container that is removably connected to the transducer cover” is indefinite because it is unclear if all of the transducer cover, the drape, and the instrument package are removably connected to the transducer cover, or if only the instrument package is removably connected to the transducer cover.  Regarding claim 8, the limitation “ultrasound gel at the interface between the transducer cover and the transducer, and/or on the external surface of the transducer cover” is indefinite because it is unclear if both limitations of an ultrasound gel at the interface between the transducer 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2002/0014420) or Cabatic (US 2003/0141205) in view of Tomes (US 2013/0277248).
Claim 1
Schultz or Cabatic, both discloses a surgical kit comprising a transducer cover (defined by holder 30; defined by pocket 24) enclosed in a shell or container, the kit is configured such that an internal surface of the transducer cover is capable to be access from the outside of the shell or container for insertion of a transducer into the transducer cover while maintaining sterility of the external surface of the transducer cover (see figure 1 of Schultz; see [0025] and figure 1B of Cabatic).  Schultz and Cabatic discloses pockets (see [0013] of Schultz; [0022] of Cabatic) for accessories.  Neither of Schultz nor Cabatic discloses a drape and an instrument package enclosed in a shell or container.  
Claim 2
Schultz as modified by Tomes does not disclose a preparation compartment.  However, Tomes further discloses a preparation compartment (defined by pockets of wrap material including hand sanitizer and rubber gloves), wherein the preparation compartment including a removable cover (defined by wrap 2601 as shown in figure 26) forming a sterile seal (see [0110]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify any of Schultz and Tomes or Cabatic and Tomes including preparation compartment with items as taught by Tomes for allowing the user to be prepare for a procedure without contaminating any of the sterile articles in the kit.
Claim 4
Tomes further discloses the items for preparing for a surgical procedure are antiseptic and sterilizing solutions (defined by hand sanitizer 2401) (see [0110]).
Claim 5
Schultz or Cabatic as modified by Tomes discloses the kit including a needle (701) (see figure 7) and a wipe (see [0109]).  

The kit disclosed by either Schultz or Cabatic as modified could be used for a vascular intervention which could be a central line installation kit.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2002/0014420) and Tomes (US 2013/0277248) or Cabatic (US 2003/0141205) and Tomes (US 2013/0277248) as applied to claim 2 above, and further in view of Gharib (US 2011/0301459).
Shultz as modified by Tomes discloses the preparation compartment including sterile gloves (see [0110]).  Shultz and Tomes does not discloses a sterile hat, sterile mask, sterile gown.  However, Gharib discloses a sterile gowns, masks and hats are known covering items used by surgeons and medical staffs (see [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify any of Schultz and Tomes or Cabatic and Tomes including the additional required items as taught by Gharib because sterile gowns, masks and hats are known covering items used by surgeons and medical staffs.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2002/0014420) and Tomes (US 2013/0277248) or Cabatic (US 2003/0141205) and Tomes (US 2013/0277248) as applied to claim 1 above, and further in view of Weymer (US 2008/0139944).
Schultz further discloses an ultrasound gel (defined by gel bottle in holder 32) (see figure 1).  Cabatic further discloses an ultrasound gel (defined by gel in container 62 as disclosed in [0022]).  None of Schultz and Tomes or Cabatic and Tomes discloses the ultrasound gel at the interface between the transducer cover and the transducer, and/or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736